Title: John Adams to Abigail Adams, 4 November 1775
From: Adams, John
To: Adams, Abigail


     
      
       Novr. 4. 1775
      
     
     Have but Yesterday received yours of Octr. 21.
     Your Letters of the following Dates I have received. Septr. 8. and 10. 16. 29. Oct. 1. 9. 21. 22. These Letters and indeed every Line from you, gives me inexpressible Pleasure, notwithstanding the melancholly Scenes discribed in most of them of late.
     
     I am happy to learn that the Family is in Health once more, and hope it will continue.
     My Duty to my Mother. I wish she would not be concerned about me. She ought to consider that a Dissentery can kill as surely as a Cannon. This Town is as secure from the Cannon and Men of War as the Moon is. I wish she had a little of your Fortitude. I had rather be kill’d by a Ball than live in such continual Fears as she does.
     I cant write so often as I wish: I am engaged from 7 in the Morning till 11. at Night.
     Two Pair of Colours belonging to the Seventh Regiment, were brought here last night from Chambly, and hung up in Mrs. Hancocks Chamber with great Splendor and Elegance. That Lady sends her Compliments and good Wishes. Among an hundred Men, almost at this House she lives and behaves with Modesty, Decency, Dignity and Discretion I assure you. Her Behaviour is easy and genteel. She avoids talking upon Politicks. In large and mixed Companies she is totally silent, as a Lady ought to be—but whether her Eyes are so penetrating and her Attention so quick, to the Words, Looks, Gestures, sentiments &c. of the Company, as yours would be, saucy as you are this Way, I wont say.
     But to resume a more serious subject. You ask me to write to your Father and sister, and my Heart wishes and longs to do it, but you can have no Conception, what there is to prevent me. I really fear I shall ruin myself for Want of Exercise.
    